Nationwide Life and Annuity Insurance Company: ·Nationwide VL Separate Account - C Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2010, the following sub-accounts are available as investment options under your policy: · Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I · American Funds Insurance Series - Global Small Capitalization Fund: Class 2 · Fidelity Variable Insurance Products Fund - Fidelity VIP Freedom Fund 2040 Portfolio: Service Class · Invesco - Invesco V.I. High Yield Fund: Series I Shares · Janus Aspen Series - Perkins Mid Cap Value Portfolio: Service Shares · Lazard Retirement Series, Inc. - Lazard Retirement Emerging Markets Equity Portfolio: Service Shares · PIMCO Variable Insurance Trust - Long-Term U.S. Government Portfolio: Administrative Class · Van Kampen Life Investment Trust - Growth and Income Portfolio: Class I 2. Effective May 1, 2010, "Appendix A" is amended to include the following: Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Goldman Sachs Asset Management, L.P.; Neuberger Berman Management Inc.; Wells Capital Management, Inc. Investment Objective: The fund seeks long-term capital growth. American Funds Insurance Series - Global Small Capitalization Fund: Class 2 Investment Adviser: Capital Research and Management Company Investment Objective: Seeks long-term growth of capital by investing primarily in stocks ofsmaller companies located around the world. Fidelity Variable Insurance Products Fund - Fidelity VIP Freedom Fund 2040 Portfolio: Service Class Investment Adviser: Strategic Advisers Inc. Boston MA Sub-adviser: FMR Co., Inc., Fidelity Research & Analysis Company Investment Objective: High total return with a secondary objective of principal preservation as the fund approaches its target date and beyond. Invesco - Invesco V.I. High Yield Fund: Series I (formerly, AIM Variable Insurance Funds - AIM V.I. High Yield Fund: Series I Shares) Investment Adviser: Invesco Advisors, Inc. Investment Objective: Total return, comprised of current income and capital appreciation. Janus Aspen Series - Perkins Mid Cap Value Portfolio: Service Shares Investment Adviser: Janus Capital Management LLC Sub-adviser: Perkins Investment Management LLC ("Perkins") Investment Objective: Capital appreciation. 1 Lazard Retirement Series, Inc. - Lazard Retirement Emerging Markets Equity Portfolio: Service Shares Investment Adviser: Lazard Asset Management LLC Investment Objective: Long-term capital appreciation. PIMCO Variable Insurance Trust - Long-Term U.S. Government Portfolio: Administrative Class Investment Adviser: Pacific Investment Management Company LLC Investment Objective: Seeks maximum total return, consistent with preservation of capital and prudent investment management.The Portfolio seeks to achieve its investment objective by investing under normal circumstances at least 80% of its assets in a diversified portfolio of fixed income securities that are issued or guaranteed by the U.S. Government, its agencies or government-sponsored enterprises (“U.S. Government Securities”), which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. Van Kampen Life Investment Trust - Growth and Income Portfolio: Class I Investment Adviser: Van Kampen Asset Management Investment Objective: To seek long-term growth of capital and income 3. The following sub-accounts are only available in policies for which good order applications were received before December 31, 2010: · DWS Variable Series II – Strategic Value VIP: Class B · Lord Abbett Series Fund, Inc. – Mid Cap Value Portfolio: Class VC 4. Your prospectus offers the following sub-accounts as investment options under your policy.Effective May 1, 2010, these sub-accounts changed names as indicated below: Old Name New Name Calvert Variable Series, Inc. - Social Equity Portfolio Calvert VP SRI Equity Portfolio AIM Variable Insurance Funds - AIM V.I. Basic Value Fund: Series I Shares Invesco - Invesco V.I. Basic Value Fund: Series I Shares AIM Variable Insurance Funds - AIM V.I. Capital Development Fund: Series I Shares Invesco - Invesco V.I. Capital Development Fund: Series I Shares AIM Variable Insurance Funds - AIM V.I. High Yield Fund: Series I Shares Invesco - Invesco V.I. High Yield Fund: Series I Shares AIM Variable Insurance Funds - AIM V.I. International Growth Fund: Series I Shares Invesco - Invesco V.I. International Growth Fund: Series I Shares AIM Variable Insurance Funds - AIM V.I. Mid Cap Core Equity Fund: Series I Shares Invesco - Invesco V.I. Mid Cap Core Equity Fund: Series I Shares JPMorgan Insurance Trust - JPMorgan Insurance Trust Diversified Mid Cap Growth Portfolio: Class 1 JPMorgan Insurance Trust - JPMorgan Insurance Trust Mid Cap Growth Portfolio: Class 1 Nationwide Variable Insurance Trust - Gartmore NVIT Emerging Markets Fund: Class I Nationwide Variable Insurance Trust - NVIT Emerging Markets Fund: Class I Nationwide Variable Insurance Trust - Van Kampen NVIT Real Estate Fund: Class I Nationwide Variable Insurance Trust - NVIT Real Estate Fund: Class I Oppenheimer Variable Account Funds - Oppenheimer MidCap Fund/VA: Non-Service Shares Oppenheimer Variable Account Funds - Oppenheimer Small- & Mid-Cap Growth Fund/VA: Non-Service Shares Van Eck Worldwide Insurance Trust - Worldwide Bond Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Global Bond Fund: Initial Class Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Emerging Markets Fund: Initial Class 2 Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Initial Class Van Eck Variable Insurance Products Trust - Van Eck VIP Global Hard Assets Fund: Initial Class Wells Fargo Advantage Funds(R) Variable Trust - VT Small Cap Growth Fund Wells Fargo Advantage Funds - Wells Fargo Advantage VT Small Cap Growth Fund Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Discovery Fund Wells Fargo Advantage Funds - Wells Fargo Advantage VT Discovery Fund Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Opportunity Fund - Investor Class Wells Fargo Advantage Funds - Wells Fargo Advantage VT Opportunity Fund 5.Effective May 1, 2010, the following sub-accounts have liquidated and merged into sub-accounts as indicated below: Old Sub-account Merged Sub-account Nationwide Variable Insurance Trust - Gartmore NVIT Global Utilities Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Nationwide Variable Insurance Trust - NVIT Global Financial Services Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I Nationwide Variable Insurance Trust - NVIT Health Sciences Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Nationwide Variable Insurance Trust - NVIT Nationwide Leaders Fund: Class I Nationwide Variable Insurance Trust - NVIT Nationwide Fund: Class I Nationwide Variable Insurance Trust - NVIT Technology and Communications Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Nationwide Variable Insurance Trust - NVIT U.S. Growth Leaders Fund: Class I Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Consequently, all references in the prospectus to a Liquidated Sub-account means the corresponding Merged Sub-account. 6.The “Legal Proceedings” section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
